                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Rico P. Howard,

              Petitioner,

v.                                                         Case No. 19-cv-0059 (JNE/HB)
                                                           ORDER
State of Minnesota,

              Respondent.




       This matter is before the Court on a Report and Recommendation (“R&R”) issued

on July 19, 2019 by United States Magistrate Judge Hildy Bowbeer. Rico P. Howard

filed a petition for habeas corpus under 28 U.S.C. § 2254 and the State of Minnesota

moved to dismiss the petition as barred by the statute of limitations established by 28

U.S.C. § 2244(d)(1).The magistrate judge recommended that the Court deny Petitioner’s

petition, grant the Respondent’s motion to dismiss, and deny a certificate of appealability.

ECF No. 17. No party filed objections to the R&R.

       Based on a de novo review of the record, the Court adopts the magistrate judge’s

report and accepts the recommended disposition. See 28 U.S.C. § 636(b)(1); D. Minn.

LR 72.2. Therefore, IT IS ORDERED THAT:

       1. The Respondent’s Motion to Dismiss [Docket No. 7] is GRANTED;

       2. The Petition for Writ of Habeas Corpus [Docket No. 1] is DENIED;

       3. This action is DISMISSED WITH PREJUDICE; and

       4. A certificate of appealability is not granted.
      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 28, 2019

                                              s/ Joan N. Ericksen
                                             JOAN N. ERICKSEN
                                             United States District Judge
